DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 13 depends upon a cancelled claim, and as such is indefinite. It will be examined as though it depended upon claim 11.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 6-7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,407,373 [Dotan].

Regarding Claim 6:
Dotan teaches a charged particle beam device (abstract), comprising: 
a lens barrel that irradiates a sample with a charged particle beam (Fig. 1 (162); 6:50-65); 
an imaging unit that images an optical image of the sample (Fig. 1 optical microscope (116); 7:29-46); 
a sample table on which the sample is placed (Fig. 1 (32)); and 
a stage that is movable and on which the sample table is placed (Fig. 1 (126); 7:48-63), 
wherein the sample table includes a sample base portion that is arranged below a lower end of the sample table and placed on the stage (Fig. 1 (128))), and a disposition table arranged above an upper end of the sample table (Fig. 1 (114)), an observation portion of the sample being located at a center of the disposition table (Fig. 1 (124)), and 
a distance q between a central axis of the sample base portion and a central axis of the disposition table satisfies q ≥ L-a, L being a distance between an optical axis of the lens barrel and an optical axis of the imaging unit and a being a distance that the stage is moved. 


Regarding Claim 7:
Dotan teaches the charged particle beam device according to claim 6, wherein q=L-a. As noted above, q = L-a = 0. Page 2 of 8Application No. 16/481,918 Attorney Docket No. 109701.PC444US  

Regarding Claim 10:
Dotan teaches the charged particle beam device according to claim 6, wherein the stage rotates around a central axis of the sample table that is taken as a rotation axis (16:25-27).  




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dotan in view of US 2,421,722 [Smith].

Regarding Claim 9:
Dotan teaches the charged particle beam device according to claim 6, but fails to teach that the device further comprises a rotation preventing pin that fixes the sample table at an angle.  
Smith teaches a sample stage for an electron microscope, wherein a rotating sample table (2:9-22) is fixed at an angle by a pin (2:23-49). It would have been obvious to one of ordinary skill in the art before the effective time of filing to add the rotating table, rotation fixing pin, and associated notches of Smith to Dotan. One would have been motivated to do so since this would allow one to one to view the sample at a preferred angle (Smith 2:54-3:3).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Dotan in view of US 4,020,353 [Saito].

Regarding Claim 14:
Dotan teaches the charged particle beam device according to claim 6, but fails to teach that the disposition table is connected to the sample table via an adjustment screw. Saito teaches using adjustment screws to connect components of a stage (6:49-55). It would have been obvious to one of ordinary skill in the art before the effective time of the invention to use the screws taught by Saito to connect the disposition table and sample table of Dotan. One would have been motivated to do so in order to detachably couple the disposition table to the sample table.



Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11 is allowed.
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Response to Arguments
Applicant's arguments filed 1/27/21 have been fully considered but they are not persuasive. 
Applicant argues the references of record fail to teach the instant limitations. This is not persuasive. Dotan teaches the limitations of claims 6-7 and 10 in the fashion explained above.


Conclusion


                                                                                                                                                                                                   Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782.  The examiner can normally be reached on M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/Primary Examiner, Art Unit 2881